DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 8 recite “in response to a rate of change in the resistance of the cable being greater than a rate of change in the temperature” without claiming any means to determine a rate of change of either the temperature or the resistance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. Publication No. 2020/0158772) in view of Chun (KR20150118307). Du teaches a power cable failure prediction apparatus comprising: a temperature sensor configured to measure a temperature around a vehicle (paragraph 56, “the temperature can be obtained based on one or more sensor readings from one or more onboard vehicle sensors, such as from one or more digital thermometers or thermistors.”); a resistance measurer (abstract, “calculating a resistance for a plurality of resistance sets of the vehicle electronics based on the electrical data”) and a controller configured to predict in advance whether the cable is damaged (abstract, “based on the evaluating step, identifying one or more high-resistance fault candidates”) by comparing the temperature around the vehicle with the resistance of the cable. (paragraph 56, “normalizing the calculated resistances based on a temperature of the vehicle or an ambient temperature of the vehicle.”)  Du teaches the salient features of the claimed invention except for that the component measured connected to a drive motor of the vehicle. Chun teaches that it was known to detect faults in the drive motor of a vehicle by measuring the current(s). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Chun for the purpose of ensuring a properly operating drive device.

Claim(s) 2-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. Publication No. 2020/0158772) in view of Chun (KR20150118307) and further in view of Yang (CN112213668). Du in view of Chun teaches the salient features of the claimed invention except for explicitly measuring a resistance of a braid constituting the cable.  Yang teaches in paragraphs 84 and 85 (“if the armoured and copper shielding of cable 500 to be identified has fault, the comprehensive loop resistance value is large, if the armoured grounding cable two ends is good, it indicates that the middle of the cable copper braid or copper shielding layer is broken”, “the positive end loads a signal to a copper braid or a copper shielding layer of the cable through a test wire clamp, the receiver 300 is connected with a receiving clamp and then receives and identifies, and the judgment basis can be judged according to the resistance value of the comprehensive loop”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yang for the purpose of determining the integrity of shielding.
Regarding claim 3, Du already teaches determine that the cable is damaged, in response to a rate of change in the resistance of the cable being greater an expected value for a measured temperature. Claim 3 is indefinite as discussed above and will therefore be interpreted as “configured to determine that the cable is damaged, in response to a change in the resistance of the cable being greater than expected at the measured temperature”. Regarding claims 3 and 8, regardless of how interpreted, since the resistance value is either normal or abnormal for a corresponding temperature, there is a charted relationship or slope. Therefore if an abnormality is detected, the rate of change in the resistance of the braid would be greater than a rate of change in the temperature around the vehicle.
Regarding claims 4 and 9, the controller of Du is further configured to measure the temperature around the vehicle and the resistance of the braid before the vehicle is driven (paragraph 14 teaches setting thresholds based on values obtained at a time prior, when overall mileage is low and storing the value(s) in memory).
Regarding claims 5 and 10, paragraph 20 of Du teaches notifying the user in response to detecting the fault.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852